JUDGE GAYLE
delivered the opinion of the Court.
On the trial in the Court below, the plaintiff offered in evidence a deposition, and proved that notice of the time and place at which it was taken, had in due time been left with defendant’s clerk, at his store, and under the same roof with his dwelling house; he being then from home. The Court considered the notice insufficient and rejected the deposition. This is assigned as error.
The statute a requires that notice shall be given to the adverse party. If not given as required, parties might be taken by surprise, and charged by ex parte testimony. It is the opinion of the Court that the statute undoubtedly requires personal service of notice, and that the judgement must be affirmed.

 Laws Ala. 892, «i {io? sce